Citation Nr: 0717665	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-10 321 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
2003, for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 11, 
2003, for the grant of a total rating based on 
umemployability due to service-connected disability (TDIU).  

3.  Entitlement to a rating in excess of 0 percent for a 
shrapnel wound, right arm.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

The issues of a rating in excess of 0 percent for shrapnel 
wound, right arm, and an earlier effective date for a TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In appears that the veteran recently sought to reopen a claim 
of service connection for seizure disorder, and the RO should 
address this accordingly.  Also, the veteran has raised the 
issue of permanency in relation to a TDIU, and the RO should 
appropriately consider the matter.  



FINDING OF FACT

Within the year preceding the June 11, 2003, claim for an 
increased rating, it is not factually ascertainable that the 
veteran's PTSD was 100 percent disabling.



CONCLUSION OF LAW

The criteria for an effective earlier than June 11, 2003, for 
a grant of a 100 percent disability rating for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a June 2004 letter the veteran was advised of the evidence 
necessary to substantiate a claim for an earlier effective 
date-particularly that the evidence should show entitlement 
to an increased evaluation prior to June 11, 2003.  To any 
extent that Dingess was not thereby complied with, it is 
noted that given the denial below any related issue is 
rendered moot.  The June 2004 letter also stated the 
following:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
the claim, please send it to us."    

July 2003, November 2003, and June 2004 letters told the 
veteran what evidence VA would obtain and what information 
and evidence he should provide.  The veteran was notified 
that VA was responsible for getting relevant records from a 
Federal agency and that VA would make reasonable efforts to 
get records not held by a Federal agency like records private 
treatment records upon appropriate identification of such by 
the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the pending claim stems from a downstream 
issue, and the RO properly provided VCAA notice when the 
issue of an earlier effective date was disputed.  In terms of 
any timing error, the RO issued a July 2005 supplemental 
statement of the case (SSOC) following all of the 
notification letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained VA treatment records, and a VA examination 
detailed below.  See 38 C.F.R. § 3.159(c)(4).  It appears 
that all relevant records have been obtained. 

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

After a complete review of the record, it is evident than an 
earlier effective date is not warranted.  

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  VA law 
and regulation provide that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2), which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." Id. at 521.

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed that meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  Also, with regard to the terms 
"application" or "claim," when a formal claim for 
compensation has been allowed, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

A review of the record shows that the veteran filed a claim 
of service connection in January 1996 for an adjustment 
disorder, which was denied in a September 1996 rating 
decision.  Then, in May 2001 the veteran filed a claim of 
service connection for PTSD.  A May 2002 rating decision 
granted the claim, and assigned an initial rating of 30 
percent effective May 14, 2001, the date of claim.  The 
veteran was notified of the decision on June 7, 2002, and did 
not appeal any aspect of the determination.  Thus, that 
rating decision is final.  38 U.S.C.A. § 7105.

On June 11, 2003, the RO received a claim for an increased 
rating for the veteran's service-connected disabilities.  A 
September 2003 rating decision continued the 30 percent 
rating for PTSD, and the veteran appealed.  Thereafter, a 
February 2004 rating decision granted an increased rating of 
70 percent for PTSD effective June 11, 2003, and a TDIU 
effective June 11, 2003.  The veteran filed a May 2004 notice 
of disagreement that contested the 70 percent rating and the 
June 11, 2003, effective date.  

Thereafter, a February 2005 rating decision granted an 
increased rating of 100 percent for PTSD effective June 11, 
2003.  

In this case, the date of claim is June 11, 2003; thus, the 
Board will assess whether there is a factually ascertainable 
increase in a year prior thereto.  In this regard, VA 
treatment records are reviewed.  An August 8, 2002,  mental 
health attending note contained the veteran's report of 
terrible mood and sleep, and low energy.  The veteran had no 
suicidal or homicidal ideations or psychosis.  

An October 2002 note indicated that the veteran still 
complained of depression.  An assessment found that he was 
mentally stable.  Later that month, a mental health note 
contained the veteran's report of depressed mood and 
irritability and combat related auditory hallucinations, 
along with nightmares and flashbacks.  The veteran reported 
increased symptoms of PTSD over the last year, and denied 
suicidal or aggressive ideation, plan, or intent.  

In February 2003, the veteran's depression was unchanged even 
after medication adjustment.  He denied suicidal ideation, 
and stated that he was active at work.  A mental health note 
noted that the veteran still had nightmares and yelled in his 
sleep.  The veteran again reported increased symptoms over 
the last year, and denied suicidal or aggressive ideation.  
The impression was PTSD and major depressive disorder.  The 
plan included strong advice against continued alcohol 
consumption given its impact on depression and PTSD symptoms.  

At an August 2003 VA examination, the examiner assigned a 
Global Assessment of Functioning score of 60.  A mental 
status assessment had shown the veteran was neat and casual 
in his appearance; was oriented to time, place, and person; 
organized his thoughts; and had no psychosis, delusions, or 
hallucinations.  Also, the veteran's memory was not too bad, 
according to the examiner.  A November 2003 VA treatment note 
reflected the veteran's report of a severe increase in PTSD 
symptoms.  He complained of severe depression, and admitted 
that if he had a shotgun he would use it on himself.  He had 
intrusive thoughts of Vietnam and daily combat nightmares and 
flashbacks.  The veteran was upset because the State had 
taken away his driver's license and he could not work.  The 
examiner stated that the veteran was unable to work was 
permanently and totally disabled.  

Given the date of claim of June 11, 2003, the evidence cited 
above shows that the schedular for a 100 percent rating was 
not met in the year prior to June 11, 2003.  Pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating 
may be assigned when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The VA treatment records prior to June 11, 2003, do not show 
the preceding manifestations of symptomatology; rather, the 
record shows that the veteran's PTSD had not resulted in 
total occupational impairment until November 2003 when he had 
experienced a significant exacerbation in symptoms, and a VA 
examiner found that he was permanently and totally disabled.  
Notably, VA treatment records within the year prior to June 
2003 had not shown grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation, or memory 
loss of own name, occupation, or close relatives, for 
example.  Additionally, in February 2003 the veteran reported 
that he had been active at work.  Instead of using the 
November 2003 date as an effective date for a 100 percent 
rating, the RO assigned the 100 percent rating from June 11, 
2003.  Simply, under the current law, the evidence of record 
prior to the date of claim of June 11, 2003, does not show 
that increase in disability was "ascertainable" in relation 
to the rating criteria for a 100 percent evaluation.  

In reaching this conclusion the Board has considered the 
applicability of the benefit of the doubt doctrine.  As the 
preponderance of the evidence is against the veteran's claim, 
however, the doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An effective earlier than June 11, 2003, for the grant of a 
100 percent for PTSD is denied.  


REMAND

Procedural due process requires a remand.  Particularly, the 
September 2003 rating decision on appeal also declined to 
grant a rating in excess of 0 percent for service-connected 
shrapnel wound.  The veteran's September 2003 notice of 
disagreement contested this latter determination.  It does 
not appear, however, that a requisite statement of the case 
was provided.  

Similarly, a February 2004 rating decision had granted a TDIU 
effective June 13, 2003.  A May 2004 notice of disagreement 
contested this latter effective date.  A February 2004 
statement of the case, however, listed only one issue of 
entitlement to an earlier effective date for PTSD.  As such, 
a statement of the case on an earlier effective date for a 
TDIU should be issued.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish a statement of 
the case addressing the issues of a 
rating in excess of 0 percent for 
shrapnel wound right arm, and an 
earlier effective date for a TDIU.  The 
veteran should be properly notified of 
the requirements to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


